Case 4:20-cv-00218-JAJ Document1 Filed 07/10/20 Page 1 of 7

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

   

 

 

 

 

mice rr)
0!||Cody Ray Meye SHV KS sae
o2|| Pol k Coonby Weil. ee st
OF 1965 NE Get pi | Sean Tne a
oll Je : 5 50a
_ os NITED STATES D'otRict GaorTt FORTHE QOTHERN DISTRICT”
OG OF LowA
o2|| Cody ney Weyer CPE eerie ers
of se Pebdimrec Petition Koc fale at ook
oallKeywon Scan ecole C Hi > IE
tO Respondent”
Lt we Weve, al .
(IZ has i eet 1 kadn. capped ord inlay "ee AVIS
13 a. Tie ants prchedted | hy the a cat, c es c. i
4 Een. A lt Amendments tote US,

 

     

 

  

Constitala ny by GA Oppessive, militacy Ascex, Ne yes

 

 

 

 

 

 

 
 

 

rt Gea dined celecer C ‘YY oe
I% elwecdec,

14 es ae kidn

26 t £C

 

 

 

 

 

 

 

 

 

Corck foc pre - -tera\ eacinge on chacyes of violedincy

 

If _US.c. Agi6@)- intpcstate, teens mission of a treat

 

Meyers hes Oee, OV Xo neacly Y MATY Nec Saat

 

 

 

 

Ties tee a ft Srp ac

 

 

Liv G 2020. All f these taals hae been

 

ea - Meyeew to doe review & his detentin.

 

 

 
Case 4:20-cv-00218-JAJ Document1 Filed 07/10/20 Page 2 of 7

L. Rusis Fac Review)

 

 
 

The Com ea {

 

 

    

 

 

this Reape ay Maen, al ide Sale wv
Guothean Distecet af uae (See Ex Pact, WM, igen

 

Onrked Stedes Supvome Carck (ob) Wictial Rule Con

 

 

he, propecty 1 <p hed TP... the. Cards Oe ockexilly closed
Onck ike im

preitle to cAminicter eaeeicneiale

 

 

 

Kp al ( lee

 
 

Baal ey foals Cas Macca Ib. eB

 

ae Ce pe

ructher, OA CE in the ~ Cxime We Ne ALAC _S geunst

 

-_
<—

J

 

Mere bn mee hin Cevie ge checmes lay the
+ “The a= a LA; Sots

Rorcna seek Sapceas a ee

 

te

 

tececve, the. 3 af [Meyers bles oncisnoieby*CSec:

Ex acl Milligan De Meyes cat challenge he wcacaay
Hhaugr the cownal ecg, crcl Hats Couxtamacsct be

 

 

   

 

Haloeus Cacpus pel ton,

 

2. Fiest Amendment

 

 

 

 

 

 

 

 

Meyecnw te ottveed & ae aothect to Sie
weet anata cla te eek

 

 

‘polite, hy{ eAnle? (See: (ded+s vs _ United tec Gretes,

me OSs. xe).

 

 

 

 

   

omit ECE Feu, 26)

 

 

he indictment issued in Hus cose only conte ie +06

 

 

aE

 

T

sealers Conthe. eens sent Saee : Tats heey

 

fm BR

 

 

Qs

 

 

 

 

 
Case 4:20-cv-00218-JAJ Document1 Filed 07/10/20 Page 3of7 ,

ollthey dont ack in acodanee ty luw (See: ECE £46),
Nercthee BF — gente Cee |S ON expressin of intent
3 . hom (See: Viesiner v Black 53% US. 34% att

sus exoression & intent ty commit unkwtal
65 ee

06 Omrttecd Ccinthe Gerken) webdventaee senlences tat
orl | Sicthor dictance the emarls fron Tere theckd’. “Those eho

os canspicedito Violute m mgcul sights ond the ngats gies Shadd
! ra 4, Thee who seek toviclate ne ae oer
6 Semone ocd dake by membe® of the Towa
u 2atslatere te exp hola Abe. Coreht tion (See: US. Const. At.

12 T).*T haye cbne Hoe pooch ll Hira ad fed

3 on Tn ceonrect” (See: ECF pel. O-% 1303)

ll The emails Odyeccde use of Face
iql| ‘the containing diechedence tothe. cong a by 7

toll lecyslatuce deserves co viokt response,’ (See: Gevaets
17 a v Onis KOWS 141)

is| Weyecs bas been “sound biter, and te Gord
4 ducy 0246 denied hic testinony. His detention ts 1

20 asian d& is Feet Amer imentt DeWrand he, mest be
et cS
8 3. Second Amendment

2]

2

23 A celcel lion to Be Ct Pees ocd needa
ito the. aes hovkces ork man

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
Case 4:20-cv-00218-JAJ Document1 Filed 07/10/20 Page 4 of 7

 

Conc Goer FCF #5 Gort he 4 pee G of 10)

adhe, the Conditions petechsn Oba ducy

 

 

 

[cial ac ong Teed Voc tak mettec hus heen wtecspted

 

Meye® IS fot expensing ans intenher te i

 

 

 

 

 

mente this, oppess Ke militacy fers, hounevec
romnigit ecessocy to noose Cis appecs

 

 

 

 

 

miley Soc
Oclec the

 

 

 

Delete sper eh. v Heller 5

 

ae), Moves (s _ Cy ee? re |

 

UH. Fact Amendmestt

 

 

Meyers Foust, Amend mek tistat to be free Fonte,

 

 

Uncecsorcide_ Seach Orel Seizure \nas

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

The Seizure, of the ial ck oe aealedie 2 ote Fazth

 

 

Amendment cidiks,

 

 

5 Eh Amerd ment?

 

Meyece, Fi ih Bynendinent visht fo che process, of il

 

 

 

 

 

   

 

 

 

RB Re RB

Mc amply Gthebl. Moyex. = iL
G <a Nocsuaunt fo (% 0.5. i tant hg Ba

 

 

 
Case 4:20-cv-00218-JAJ Document 1 Filed 07/10/20 Page 5 of 7

ol the, detention oer (See. ECE #1) undes Lud His

 

 

 

64 motion | { ctecwinwd BY 1. w pate
cent

 

 

 

 

 

 

 

 

 

 

hain yO. f

 

Dees

 

to

 

if

 

 

1%

 

 

 

(3

 

 

 

Vielec Le SS ARS ni € montns Chave. ae

 

 

 

 

 

(df ‘i ae flies Mane

 

 

 

 

 

has, Cle: Seach al (- & OR)
Plas ae bf 4 Spex Tea acne toca

 

 

 

oe reat acl nstcancert to cx bench trial
Bee BOF #98) Wek Whee LS (Ss hagsed wv

 

 

ont RemMen| S Qeeh\ GE8qCKERK Oktec Reitg kBatz

 

 

 

 

 

 

2 ye Sor SES

 

 

_GiG@

; AT The Sather Disterd-of- Tou 1S not

the Napec ucts

 

 

£ the Come otrced heh the — Ta

 

 

Lp

(See: FOE BD, NIE stares y. Kammecse ll 7 FSeppad IM6

 

 

“The Nos Reo of the ofense \s the tenamusisn of the tract i

 
Case 4:20-cv-00218-JAJ Document 1 Filed 07/10/20 Page 6 of 7

intecctate commecce, The Heat need not be cecleved by the

 

mlercdet cecrprent” United Stutes vy. Mac Ensen 445 Fd 25¢

 

Nie concludetyet accuse, of Hie very intectabe nedexe of the

 

untenet once. Oo Ufec sdomts a conmechon request to a cooker

 

fe, dokahas taveld A intecslcde Commece. ¥" Ge,

 

 

Model sucy insteuctions ©.!8, BISONS) We come Is
Complete. shente defenduit sends He thet... to mise,

 

 

“in untecsbote commana). Pacaee 6 thee, ecco

 

 

 

volktions & VE omedovent rebtt have occuced ,aw\ Meyers
muck be, elesged. 7

 

7. Expt Amendment

 

ined Wn . ae SHU of the Polk Comty Vail

 

Eelingng iit Many mental VY \vill inmates cace ce held

 

here Ond engage tin reac efctanthaccameto oles.

 

 

 

The mentally wl pound deocs, shalt ciel meke cull marer

 

 

ot noise, oMecy Cake, Thi IS inter ae couth Meyecs

 

dleep ard often be 1s net to od- L

Crue U , ( ; ni a 4

 

 

 

 

 

Meyers « nlite pinchlkl yp. Pete

 

 

 

   

en coe 7 |

 

 

 

 

2h

  

ci ele, antent | hese canal de 7

Theee, ts no

 

 

   

Caminal | tied ines ed

 

 

 

 

 

 

 

25

Zell T cach" | Lcacedl the
| aL bet ol my ki 6c Od abslit
| 28 || Sclomit fed tig CMD, ©

 

 

 

 

27

 

 

 

 

By: Bit cay AVIMEVERS
   

Leueke, Cody Shuas

Polk County Jail Hasler ;
1985 NE 51st Place 0
Des Moines, IA 50313-2517 TS $000 552

X-RAYED & CLEARED BY U.S.M.S._ 011E12651300
RECEIVED

JUL 10 2020 Berk 6 Court
E DISTRICT COURT 123 E Walnut Street
CLERK 0 Des Moines, [A 50309

SOUTHERN DISTRICT OF \OWA

Boss sogG Coase | pep PPA hefel) yes jl Htaifdfcs decaf iy edges phe] iiicg:

 
